Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (20070100487, from IDS) in view of Ashani (20160139977, from IDS).
Regarding claim 1, Cheng teaches a method for detecting anomalies in time-series traces received from sensors of manufacturing tools, comprising (par. 17): 
feeding a set of training time-series traces to a neural network configured to derive a model of the training time-series traces that minimizes reconstruction error of the training time-series traces (pars. 22-24); 
extracting a set of input time-series traces from one or more sensors associated with one or more manufacturing tools configured to produce a silicon substrate (pars. 24-25); 
feeding the set of input time-series traces to the trained neural network to produce a set of output time series traces reconstructed based on the model (pars. 28-30);
Cheng does not teach calculating the means square error.
Ashani teaches calculating a mean square error between a first input time series trace of the set of input time series traces and a corresponding first output time series trace of the set of output time-series traces; and declaring the sensor corresponding to the first input time-series trace as having an anomaly when the mean square error exceeds a pre-determined value (par. 72-73, see the equation 2 and 3 in par. 64).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Cheng the ability to calculate means square error between the data and output data as taught by Ashani.  The reason is to allow the system to use basic statistics to calculate difference and Ashani also states this calculation can be used on any kind of data in paragraph 73).  
Regarding claim 2, see par. 30 of Cheng which teaches adjusting inputs.  
Regarding claim 3, see par. 26 of Cheng which teaches a feed forward ANN. 
Regarding claim 4, see par. 72 of Ashani and note that this must be true based on the mean square equation.
Regarding claim 5, see par. 26 of Cheng, there are nodes in each layer in order for it to be a feed forward ANN. 
Regarding claim 6, see par. 26 of Cheng describing the different layers.  
Regarding claims 11-14 and 16-19, see the rejection of claims 1-4.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (20070100487, from IDS) in view of Ashani (20160139977, from IDS) in further view of Kaufhold (9990687).
Regarding claim 9, Kaufhold teaches that the neural network is trained using normal time-series traces using a hyperparameter optimizer (see col. 19 line 52 to col. 20 line 24, teaching training using hyperparameter optimization techniques).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Ashani and Cheng the ability to train using the hyperparameter technique in order to optimize the loss function (see motivation the cited portion of Kaufhold).  
  
Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (20070100487, from IDS) in view of Ashani (20160139977, from IDS) in further view of Jaros (20150227849).
Regarding claim 7, Jaros teaches reconstruction error objective that is minimized using a ANN (see par. 20 and 33).
It would have been obvious prior to the filing date of the invention to include in Ahsani and Cheng the ability to minimize reconstruction error using the hidden layers of an ANN.  The reason is because this is very common for the hidden layers of a ANN to maximize or minimize objection functions such and reconstruction error.  
Regarding claim 8, Jaros teaches invariant features are used to train the ANN in par. 32.  

Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (20070100487, from IDS) in view of Ashani (20160139977, from IDS) in further view of Toh (20170188938).
Regarding claim 10, Toh teaches extracting an input time and creating a time series matrix to input in the the neural network in par. 112.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Ashani and Cheng to ability to input a time matrix into the ANN.  The reason is because it is common to use many types of value sets to input into an neural network.  
Regarding claims 15 and 20, see the rejection of claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666